Citation Nr: 1020814	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for exertional 
compartment syndrome of the lower extremities. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a service connected left knee disability.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1996 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran was scheduled to appear for a Travel Board 
hearing in April 2010; however he did not appear for the 
hearing.  There is no documentation of record indicating that 
he missed the hearing for cause and there is no documentation 
requesting another hearing.

The issues of increased evaluation for left knee disability 
and service connection for a right knee disability are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran does not any current disability related to 
exertional compartment syndrome of the lower extremities.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
exertional compartment syndrome of the lower extremities are 
not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for exertional compartment syndrome of the 
lower extremities

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence and Analysis

Service treatment records show that the Veteran complained of 
bilateral leg pain.  Upon exertion, he reported developing 
"knots."  See March and May 2001 service treatment records.  
The examiner diagnosed bilateral anterior compartment 
syndrome.  He was initially placed on a temporary profile 
that restricted aerobic conditioning exercises, which later 
turned into a permanent profile restricting running 
activities in November 2001.  

Again the only medical evidence regarding this disorder is 
the July 2006 VA examination report.  The examiner reviewed 
the claims file and performed a clinical examination of the 
lower extremities.  He noted the arterial pulses of both 
lower extremities were normal and determined that the 
bilateral anterior compartment syndrome had resolved.  

The Board finds that the medical record does not show a 
current disability related to in-service bilateral anterior 
compartment syndrome.  Without evidence of a current 
disability, a necessary element for service connection is 
missing, and the claim must be denied.  38 C.F.R. § 3.303; 
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a July 2006 
letter, prior to the date of the issuance of the appealed 
September 2006 rating decision.  The Board further notes this 
letter contained notice concerning how a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in July 2006 that was fully 
adequate for the purposes of adjudication.  The VA 
examination reports reflect a full review of the claims file, 
interview of the Veteran, physical examination, and 
conclusions by appropriately qualified healthcare providers.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

      
ORDER

Service connection for bilateral anterior compartment 
syndrome is denied.



REMAND

The Board is of the opinion that additional VA examinations 
are warranted. 

Although the Veteran was afforded VA examination of the left 
knee in July 2006, this examination is too remote in time to 
address the current severity of the Veteran's service-
connected disabilities, particularly as the Veteran alleged 
his condition had worsened. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the Veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous"). VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995). 

The issue of service connection for a right knee disability 
is remanded for a medical opinion.  38 C.F.R. § 3.159(c)(4).  
The July 2006 VA examination report did not contain an 
opinion as to whether the Veteran's right knee disability is 
etiologically related to service.  The Board notes that 
service treatment records do not contain any findings 
regarding the right knee.  However, at the VA examination, 
the Veteran reported a history of bilateral knee pain and was 
diagnosed with right knee strain.  The examiner did not 
provide an opinion as to whether the right knee strain was 
related to active service.  

The RO/AMC must contact the examiner conducting the July 2006 
VA examination for a medical opinion regarding the right knee 
disability.  If he is unavailable, contact an appropriately 
qualified healthcare provider.  For any medical opinion 
obtained, the claims file must be made available for review.  
The examiner must express an opinion as to whether the 
Veteran's right knee strain is more or less likely related to 
any incident of active service.  A scientific rationale must 
be provided.  If the examiner is not able to express an 
opinion without resort to speculation, he or she must so 
state and further identify any missing information necessary 
to generate a non-speculative opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request 
whether he has 
received current treatment for his 
knees and if so, where.  These 
treatment records should be obtained.

2.	The RO/AMC should afford the Veteran 
a comprehensive VA joints 
examination, accompanied by any 
clinical testing deemed appropriate 
by the examiner. The claims file and 
a copy of this remand must be 
reviewed by the examiner in 
conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand. 
The examiner is requested to review 
all pertinent records associated with 
the claims file and offer comments 
and an opinion as to the severity of 
left knee disability.

3.	Contact the examiner conducting the 
July 2006 VA examination for a 
medical opinion regarding the right 
knee disability.  If he is 
unavailable, contact an appropriately 
qualified healthcare provider for a 
medical opinion.  

4.	For any medical opinion obtained, the 
claims file must be made available 
for review.  The examiner must 
express an opinion as to whether the 
Veteran's right knee strain is more 
or less likely related to any 
incident of active service.  A 
scientific rationale must be 
provided.  If the examiner is not 
able to express an opinion without 
resort to speculation, he or she must 
so state and further identify any 
missing information necessary to 
generate a non-speculative opinion.  

5.	To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

6.	After completing the requested 
actions, and any additional 
notification and/or development 
deemed warranted, readjudicate the 
Veteran's claim on appeal.  If any 
benefit sought on appeal remains 
denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


